Citation Nr: 1816419	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and coronary artery disease (CAD), as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to July 1969.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 2013 when it was remanded for further development.  A January 2015 Board decision denied entitlement to service connection for a heart disorder, and the Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending before the Court, the VA Office of General Counsel filed a Joint Motion for Remand (Joint Motion), petitioning the Court to vacate the January 2015 Board decision.  In April 2016, the Joint Motion was granted by the Court, and the Veteran's claim was remanded to the Board.  The Board subsequently remanded the appeal to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development.

This matter was again before the Board in May 2017 when the issue on appeal was remanded for further development and to associate a November 2010 EKG with the record.  The Board finds that there has been substantial compliance with the May 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's heart condition did not have onset during service, did not manifest within one year of separation from service, and was not caused by active service, to include exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart disease, to include as secondary to Agent Orange exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran was diagnosed with atrial fibrillation in 2006, more than 30 years after service, and there is no indication of a heart condition, or symptoms of a heart condition, prior to, during, or within one year of service.

The Veteran contends that his heart condition is due to exposure to Agent Orange during active service in Vietnam.

The Veteran received the National Defense Service Medal, Vietnam Service Medal, Good Conduct Medal, Vietnam Campaign Medal, Army Commendation Medal, Combat Infantryman's Badge, and Bronze Star while serving from December 1967 to July 1969.  The Veteran is currently service connected for diabetes mellitus due to exposure to Agent Orange.  Thus, the Board finds that the Veteran was exposed to herbicide agents during active service.

Service treatment records (STRs) indicate no complaints, symptoms, or treatment for a heart condition.

Medical treatment records from January 1999 indicate normal sinus rhythm of the heart and no murmurs.  Records from December 2010 indicate a preliminary diagnosis of essential hypertension, and a psychiatric note dated August 20, 2007 indicates an Axis III diagnosis of CAD/afibrillation.

In his January 2010 claim, the Veteran stated that he was diagnosed with CAD and received all treatment at the VAMC in Miami.

The Veteran underwent a VA examination in March 2010 for the heart.  The examination report indicates a diagnosis of atrial flutter/fibrillation, hypertension, and indicates no diagnostic findings of ischemic heart disease.

In a December 2010 statement, the Veteran indicated that he had been treated for a heart condition and that surgery was recommended in April 2007 but later cancelled.  He stated that VA doctors have told him that his heart is enlarged and that his condition is caused by ischemic heart disease.

VA medical treatment records from the VAMC in Miami in February 2011indicate a final diagnosis of "no evidence of obstructive CAD."

In an April 2013 statement, the Veteran's representative stated that the Veteran has been treated by the VAMC for a heart condition for the past several years and that his heart condition is due to his herbicide exposure while in Vietnam.

The Veteran underwent another VA examination in October 2013 with regard to his heart disability claim.  The examination report addresses psychiatry notes referencing a diagnosis of CAD.  The VA examiner concluded that the Veteran did not have CAD or ischemic heart disease, referencing a February 2011 cardiac workup and an August 2013 EKG; however, he did not address the November 2010 EKG results.  As discussed above, November 2010 EKG results have since been associated with the record, indicating sinus bradycardia; nonspecific T wave abnormality; abnormal ECG; and found no significant change since the March 2010 ECG.  The November 2010 EKG results do not note a diagnosis of any heart disease.

An October 2013 ischemic heart disease disability benefits questionnaire (DBQ) indicates that the Veteran does not have a diagnosis of ischemic heart disease.  The examiner indicates that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there were no objective findings of ischemic heart disease, noting that the Veteran had cardiac workup done within normal limits, cardiac catheterization on February 18, 2011 showed normal coronary arteries, and no evidence of obstructive CAD.

A VA medical opinion from August 2016 indicates that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner notes that the Veteran's heart condition is not related to an incident during active military service and STRs are silent for cardiac related disease.  The examiner notes that a review of medical literature does not show a cause and effect relationship between herbicide exposure and the diagnosis of valvular heart disease or chronic atrial fibrillation.  The examiner states that "valvular heart disease and chronic atrial fibrillation does not meet diagnostic criteria for ischemic heart disease."  The examiner notes that the record does not reveal any ischemic events, myocardial infarction, or CAD and that there is no objective evidence of ischemic heart disease.  The record indicates a cardiac diagnosis of valvular heart disease; mitral regurgitation, trivial noted on echocardiogram in 2013 and noted that mitral regurgitation may be due to a primary abnormality of one or more components of the valve apparatus.  The record indicates a diagnosis of chronic atrial fibrillation in 2008, noting that the Veteran was not on any treatment for atrial fibrillation per primary care note.

VA treatment records from May 2017 indicate no ischemia on imaging, and records indicate no diagnostic findings of ischemic heart disease.  A May 2017 ECG report indicates no diagnosis of a heart condition.

A September 2017 medical opinion indicates that the condition claimed was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner explained that there is no objective evidence of CAD.  A stress test performed on September 10, 2008 was negative and a test performed on January 19, 2011 was positive.  As a result, a coronary angiogram was ordered and performed on February 18, 2011, showing normal coronary arteries.  A nuclear stress test performed on July 17, 2017 was negative.  The examiner noted that there is no objective evidence of ischemia and the Veteran does not meet the diagnostic criteria for ischemic heart disease.

The Veteran underwent a VA examination for heart conditions in September 2017.  The report indicates a diagnosis of atrial fibrillation in 2006, and the examiner noted that the Veteran does not meet diagnostic criteria for ischemic heart disease.  The report indicates that the Veteran's current cardiac diagnosis is paroxysmal atrial fibrillation, which is a cardiac arrhythmia.  The report indicates no diagnosis of CAD and no objective evidence of ischemic heart disease.

In a November 2017 addendum opinion, the September 2017 examiner stated that there is no objective evidence of ischemic heart disease or CAD.  The examiner noted that the Veteran's separation examination on July 18, 1969 is silent for a heart condition.  The examiner noted that the Veteran's current diagnosis of atrial fibrillation, diagnosed in 2006, is not a result of in-service injury, event or illness.

Taking into account the medical evidence of record, the Board concludes that the Veteran's diagnosed heart condition, atrial fibrillation, is not included in the diseases listed under 38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled to the presumption of service connection for this condition.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Regarding the theory of direct service connection, the Board finds that the Veteran has a current diagnosis of atrial fibrillation but does not find that it is related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury, disease, or event to which heart disease could be related.

Service and post-service treatment records are evidence against the Veteran's claim.  STRs contain no evidence of symptoms attributed to the heart condition during service or at separation from service.  The Veteran does not contend that he had any manifestation of a heart condition during service or that any aspect of his service, other than the claimed exposure to Agent Orange, caused his heart condition.  Thus, the Board finds that direct service connection for heart disease is not warranted.  As there is no evidence of a heart condition in the year following separation from service, presumptive service connection based on chronic diseases is not warranted.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for heart disease; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


